 



 

 

Exhibit 10.1

 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this 31st day of January, 2017, by and between ARC Group, Inc., a
Nevada corporation (“American”), and Richard W. Akam (“Akam”) for the purpose of
amending that certain Employment Agreement dated January 22, 2013, by and
between American and Akam (the “Employment Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Employment Agreement.

 

Recitals

 

WHEREAS, the parties hereto desire to amend certain provisions of the Employment
Agreement to reflect changes to the employment relationship previously made by
American and Akam as well as to reflect new changes to the employment
relationship between American and Akam.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

1.The first sentence of Section 1 is hereby deleted in its entirety and replaced
with the following sentence:

 

Akam was appointed as the Chief Operating Officer on January 22, 2013, and as
the Chief Executive Officer on January 31, 2013, and shall continue to serve as
the Chief Executive Officer and Chief Operating Officer with such duties that
are customarily associated with such executive positions and such other specific
duties as assigned by American’s Board of Directors.

 

2.Section 3(A) is hereby amended to reflect the addition of the following
sentence at the very end of Section 3(A):

 

After the Initial Term, Akam’s base monthly salary may be adjusted from
time-to-time by American’s Board of Directors with the consent of Akam.

 

3.Section 3(I) is hereby deleted in its entirety effective December 31, 2016.

 

4.The second sentence of Section 3(J)(A)(2) is hereby deleted in its entirety
and replaced with the following sentence:

 

Thereafter bonus criteria shall be identified and agreed upon by the end of the
1st quarter of each fiscal year.

 

5.Except as expressly provided herein, the Employment Agreement shall remain in
full force and effect.

 



   

 

 

6.This Amendment may be executed in two or more counterparts and delivered
electronically, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same agreement.

 

7.The Amendment shall be governed and interpreted by the laws of the State of
Florida. Any dispute concerning the Agreement shall be litigated in Duval
County, Florida, State Court, without a jury, American and Akam waiving any
right to a jury trial. American and Akam agree that Duval County, Florida, State
Court is a proper forum and venue and further consent to Duval County, Florida,
State Court and waive any objection to the venue or jurisdiction of the Duval
County, Florida, State Court to hear such dispute.

 

[Remainder of page intentionally left blank]

 

  2 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed as of
the date first written above.

 

  ARC GROUP, INC.         By: /s/ Seenu G. Kasturi     Seenu G. Kasturi    
President and CFO       RICHARD W. AKAM       /s/ Richard W. Akam   Richard W.
Akam

 



  3 

